Reducing health inequalities (short presentation)
The next item is the report by Mrs Estrela, on behalf of the Committee on the Environment, Public Health and Food Safety, on reducing health inequalities in the EU.
Mr President, I should like to begin by thanking the shadow rapporteurs for their cooperation and the work that we did together, as well as thanking the rapporteurs for the opinions of the Committee on the Internal Market and Consumer Protection, and of the Committee on Women's Rights and Gender Equality. All the contributions were very useful.
Health inequalities vary from country to country and from region to region. They are linked to economic and social conditions and can be exacerbated because of gender or culture. In other words, health inequalities are not just related to access to healthcare, but also to factors as different as living conditions, housing, education, profession, income and lifestyle. Although there has been some progress, major inequalities within the 27 Member States still persist. For example, according to Eurostat, life expectancy at birth for men varied by 14.2 years between EU Member States in 2007, while among women it was 8.3 years. Health and life expectancy are still linked to social conditions and poverty, and when poverty is combined with other forms of vulnerability, such as childhood or old age, disability or minority background, the risks of health inequalities increase further.
Health inequalities can start during childhood, continue until old age and be passed from generation to generation, hence, the importance of this matter and the urgent need to find a solution. The current situation of global crisis tends to make the situation worse. As is obvious, the crisis is having a severe impact on the health sector in a number of Member States, in terms of both supply and demand. On the supply side, the crisis may lead to a reduction in the level of funding for public health, at the same time as it may lead to increased demand for health services.
The crisis has revealed that the earnings of some have no limits and that this lack of fairness has contributed to increasing the gap between the rich minority and the poor majority. The crisis can therefore also be an opportunity to combat inequalities through bold measures promoting equality. If we do not learn the lesson and if we limit ourselves to changing a few things so that everything stays the same, we will be increasing inequality. As we have been seeing, unequal societies are unstable societies.
Several Member States have included measures to mitigate the impact of the economic crisis on the healthcare sector within their recovery packages by investing in health infrastructure, optimising funding to the healthcare sector, and restructuring and reorganising the healthcare system. It is essential that reducing inequalities be considered a priority at all levels of political action. I therefore welcome the Commission's proposals.
However, I should like to draw attention to some of my report's proposals, specifically those aiming to step up the attention given to the needs of people in situations of poverty, disadvantaged migrant groups, including irregular migrants and ethnic minorities, people with disabilities, older people and poor children. I advocate measures to mitigate the impact of the economic crisis on the health sector by investing in infrastructure. I consider it essential to guarantee children and pregnant women good health conditions. I also think it is desirable for the Cohesion Fund and Structural Funds to support projects related to factors that contribute to the existence of health inequalities. In other words: we have to build a better, fairer future for later generations.
(CS) Mr President, in recent years, we have been actively involved in supporting innovative medicine. Therefore, I welcome this report, which focuses on vulnerable groups and their access to treatment and preventative care; I consider this to be vitally important. Of course, many points in the report infringe the principle of subsidiarity of Member States. I strongly reject the wording of point 25, for example, as abortion should not be used as a method of birth control. Points 26, 29 and 53 are also contentious. I also want to point out that differences in the average life expectancy in the 27 Member States are only partly caused by differing standards of healthcare and access to it. There are also differences in people's overall standard of living or lifestyle and the level of development of the country they live in, and this has a greater impact in this respect. These differences should be rectified with the help of development programmes financed by the EU.
(RO) Mr President, the current economic and financial crisis has hit healthcare services hard, with many Member States cutting the budgets allocated to public health. Some have even decided to close hospitals in smaller towns or to carry out a small number of surgical operations. In particular, patients living in rural areas or isolated locations are forced to travel tens of kilometres to receive specialist healthcare services. Therefore, there are health inequalities not only between Member States, but also between regions in these states.
Reducing the budgets for national healthcare programmes jeopardises access to the newest and most effective treatments. In addition, reducing subsidies for some treatments means that patients are unable to continue with the treatment, entailing a much heavier price and consequences for their health. Inequalities in the European healthcare system also cause medical staff to emigrate to other Member States to practise their profession. This is why the Commission ...
(The President cut off the speaker)
(PT) Mr President, the current situation, with austerity policies that are, above all, anti-social policies, and cuts in public healthcare investment in particular, is clearly increasing problems in the area of health when, in the name of reducing the budgetary deficit, the cost of accessing public health services is increasing, the cost of medicines is increasing, even for chronic diseases, and support for the transportation of patients in areas where there is no public transport to treatment and consultations is being removed through the reduction of subsidies. Inequalities in health are increasing and this is happening in some countries of the European Union, specifically in my country, Portugal. The people who are worse off are finding it increasingly difficult to access healthcare, which is why, Commissioner, ladies and gentlemen, words are not enough: what we need ...
(The President cut off the speaker)
Mr President, healthcare should be the primary concern of every Member State, but, of course, this Chamber purports to make laws for the whole of the European Union. But it does not seem to be able to lead by example.
Some of you may - and many of you will not - have seen the London Sunday Times yesterday, which talked about MEPs' health benefits. My colleague, Mrs Figueiredo, has just talked about budget cuts and how they have caused further inequalities in healthcare. Yet the European Union - and MEPs - gave themselves a 36% increase in healthcare last year, paying for things such as anti-ageing treatments, thermal spas, etc. But in this week when we are talking about women's inequality, one statistic stands out. In the UK, for example, IVF treatment can be given only once to women - one cycle - but women MEPs and their relatives can have five cycles. Come on, if you are going to have equality ...
(The President cut off the speaker)
(SK) Mr President, all individuals are unique, with their own abilities, priorities and ways of living. From this natural inequality is born the motivation to do better - a motivation which is the driving force of the economy.
The attempt to eliminate inequality in the area of healthcare, however, has more to do with humanity than the economy. This is because people are equal in sickness and suffering. We should not make business out of suffering.
That is why doctors take the Hippocratic Oath, and not, for example, entrepreneurs. The idea of levelling out inequalities in the area of health is based on the value of human life. However, an absolute right to abortion, which the submitted report also defends, undermines this value.
The mandatory funding of abortions from the public purse deprives healthcare of its moral imperative and debases it to the level of a luxury that cannot be withheld.
(IT) Mr President, ladies and gentlemen, even today in the European Union, health inequalities still persist over access to services, treatment and social factors, and this necessitates an integrated response.
The reasons for these differences are, in many cases, avoidable and unjust, because they are due to discriminatory factors such as the reduced economic capacity of individuals. I believe that reducing health inequalities should become a fundamental priority for Europe, with an approach based on 'health in all policies', enhancing the quality of care for all.
In the coming months, the European Parliament will discuss the revision of the directive on recognition of professional qualifications. It is an appropriate opportunity to achieve an improved mechanism capable of dealing effectively with emergencies without any discrimination.
Mr President, there are a number of aspects here.
One I would like to home in on is that the best way to eliminate inequalities in health is actually to make people more healthy. I am pleased that, prior to Christmas, a number of colleagues and myself were successful in steering through Parliament a written declaration aimed at making 100 million people in the European Union more active by 2020, through sport, etc. I look forward to the European Commission's proposals on that.
Secondly, I am pleased to say that a new government has been formed in my country - an EPP government with Socialists - with one of its primary aims being universal health insurance. The idea is that money should follow the patient, and that the patient should have access to healthcare, regardless of status or wealth or anything else, based on need. I believe that this will be very successful. It is based on the Dutch model and we are very pleased with it.
(DE) Mr President, Commissioner, the topic today is 'Reducing health inequalities'. It is a highly ambitious task. In the current situation, I tend to fear that at European level, we are contributing in every area to increasing these differences, these inequalities, yet further in the coming years and decades. It is not just about actual regression in healthcare provision; it is also about declining social standards, reduced access to education and making education more difficult. After all, we know that where we find a lower level of education and greater social difficulties, there is greater poverty. We also know that poverty makes people sick.
I call on the Commission to make it clear - even when it is necessary to consolidate the European budget and the national budgets - that our failure to invest in health, in social services and in education today will cost us in the future in terms of the health system.
(RO) Mr President, health inequalities pose a challenge to the European Union's commitment to solidarity, social and economic cohesion, human rights and equal opportunities. This is why the health factor must feature in all EU policies. Member States must be encouraged to include health as a principle in every policy and in devising new action plans in any area, so as to help reduce the inequalities and create a high level of health protection.
I support the need to produce a set of specific indicators which will monitor health inequalities, as well as comparable indicators which could enable national authorities to assess the progress made in this area, with a view to improving healthcare systems. As yet another aspect of the efforts to resolve the problem of health inequalities, consideration must also be given to creating a strategic labour planning mechanism to ensure that we can recruit and retain healthcare professionals.
(RO) Mr President, the World Health Organisation estimates that smoking, alcohol consumption, lack of exercise and poor diet will cause 70% of all illnesses and premature deaths by 2020. The fact that there is a systematic correlation between state of health and social class shows that these differences arise from the inadequate conditions for accessing basic social services. This indicates that health inequalities are not the result of an individual choice but are avoidable and unfair.
For the first time in the 2007-2013 budgetary planning, health was proposed as one of the first 10 Structural Fund priorities. However, the European Commission must include in the procedures for monitoring the Europe 2020 strategy differentiated comparative indicators, based on socio-economic status, and take into account age-based discrimination.
Member of the Commission. - Mr President, the Commission is grateful to Parliament for its support for our action to bridge health inequalities and for its recommendations on this important issue. I would like also to thank, in particular, the rapporteur, Ms Estrela, for her commitment to this cause.
Disparities in health between countries, between regions, between rich and poor, between different ethnic minorities, affect each and every EU Member State and, in many places, they are getting wider. I would like to be sincere on this issue. We are now beginning to see the full effects of the economic crisis on people's health and on the health services. We are now beginning to see the effects of unemployment and of deficits, so there is a risk that such inequalities will grow worse. Reducing health inequalities is important both for our citizens' wellbeing and for Europe's economic recovery. It is a major challenge which, as Parliament's report points out, requires action across policy areas and levels of government.
Your report gives important pointers for the future. You underline the need to improve access to promotion, preventive care and effective healthcare services. You further emphasise the need to pay particular attention to vulnerable groups and to use new technologies, such as telemedicine, in a way that reduces disparities in healthcare. The Commission fully shares your concern.
You also highlight gender inequality as an important element contributing to social health inequalities. I personally agree fully with you on this.
The Commission is vigorously taking forward its programme of action to help reduce health inequalities, as set out in the Communication on solidarity in health, by working across policies and in partnership with Member States and stakeholders.
To make such partnerships operational, Member States are now beginning a joint action on health inequalities, funded through the EU health programme. This action includes work on health inequality impact assessment, regional and scientific networks and stakeholder initiatives.
Action across policies starts with our work on public health, for example, on tobacco control and nutrition and through action on active and healthy ageing. But our strategy also includes commitments in areas such as employment and social policy, agriculture, research and regional policy.
Clearly, more action is needed. Equally clearly, this will not happen overnight. It will take years to fully succeed, but together we can - and indeed we must - make a lasting and tangible difference so that all Europeans have a chance of living in good health.
The debate is closed.
The vote will take place at midday on Tuesday, 8 March.
Written statements (Rule 149)
Common objectives relating to the reduction of inequalities in health status and access to healthcare are among the priorities of the EU. We know that there are visible differences in health between countries and between people with different levels of education or income or different professions. The inequalities also relate to gender and, characteristically, appear early in life and often continue throughout the following years and even generations.
I would like to point out that the report by Mrs Estrela deals with many aspects of health issues. However, it is worth noting that currently, there is also a problem related to the migration of medical staff, which leads to inequalities in access to their services. We therefore need a common, comprehensive European strategy, which would draw attention to resource management, the registration of professionals, education and training, and which, in turn, should contribute to increasing quality and safety, not only in national but also in cross-border healthcare.
In addition, I always emphasise that we should talk more about prevention, and invest in it above all else. It is necessary to develop diagnostics, promote healthy lifestyles, exchange information effectively and invest in modern technologies, since it is better to prevent in advance.
Health inequalities within the European Union are a matter of fact and must be overcome. Differences also exist within each Member State between the elderly, immigrants, the unemployed and the poor. They must all be guaranteed the right to health and the necessary care. Citizens should be guaranteed access to all the necessary information about health, including by means of new information and communications technologies, and the repayment of expenses incurred: economic hardship cannot, and must not, result in a limit to the possibilities of care. In this specific area, the simplistic approach to the issue of abortion, seen as a contraceptive or treatment measure, but always necessary, is a matter of concern. A woman who finds it necessary to terminate a pregnancy is often alone and lacking adequate resources, afraid of facing a choice that brings her face to face with one of the primary themes of her existence. For this reason, rather than relegating abortion to the role of a guaranteed contraceptive measure, I would prefer adequate facilities to be made available to ensure all women a welcome, support and specific social and welfare policies that help them to overcome, wherever possible, the causes that lead them to choose an abortion.
There are major differences between healthcare systems both inside and between Member States. I want to stress that during an economic crisis, no government should have the right to make drastic cuts to the budget allocated to healthcare. I would like to draw your attention to the situation of the healthcare system in Romania. Thanks to the budget cuts made by the current government, a significant number of Romanian specialist doctors are emigrating, chronic patients no longer have access to healthcare services and reimbursed medication, and the equipment in hospitals is obsolete. Furthermore, the right-wing government is proposing the merger of hospitals, even though some wards do not have sufficient beds for all the patients and always need to be supplemented. This is why I want to appeal to the European Commission to make greater efforts to align healthcare service standards and to exert pressure on Member States to allocate appropriate budgets to guarantee citizens accessible, high quality healthcare services.
Having been rapporteur for the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament on the opinion of the Committee on the Internal Market and Consumer Protection, I am delighted with the text that the Committee on the Environment, Public Health and Food Safety has adopted, which contains many of the proposals we and other associated committees made.
In this respect, I think Edite Estrela's report is excellent, as it places the emphasis on some of the crucial aspects of our European social and healthcare model: equality of access to high quality healthcare for everyone in Europe, better management of reproductive health, monitoring of the efficacy and quality of drugs through independent pharmacovigilance systems and, above all, the necessity of high levels of public funding for healthcare during this period of economic crisis.
Health is not a general good like other goods, and our welfare systems have the duty to ensure that the most disadvantaged have access to healthcare. I am naturally astounded therefore at the votes to remove some of the abovementioned points requested by the Group of the European People's Party (Christian Democrats) and the Europe of Freedom and Democracy Group. This step smacks of reactionary neoliberalism, and I hope that the final vote will preserve the spirit of this report and be a credit to this Parliament.